Citation Nr: 1435604	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-39 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for a shoulder disability.

3.  Entitlement to special monthly compensation by reason of being in need of regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to March 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issue of entitlement to special monthly compensation by reason of being in need of regular aid and attendance or on account of being housebound is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's current bilateral foot disability, diagnosed as calcaneal heel spurs, calluses, athlete's foot, and hammertoe deformities, is not related to his active service.

2.  In a November 2011 statement, the Veteran withdrew his claim seeking entitlement to service connection for a shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for withdrawal of the issue of entitlement to service connection for a shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).	



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Multiple letters advised the Veteran of the elements necessary to establish a claim of service connection, prior to the initial adjudication of the claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran was also provided with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The RO has obtained all of the Veteran's service treatment records, as well as his identified post service treatment records.  A medical opinion is not required in this case as the evidence does not indicate a link between any current foot disability and the Veteran's military service.  Specifically, the Veteran's service treatment records are silent as to any complaints of or treatment for a foot disability.  The Veteran's March 1975 separation examination listed his feet as normal.  Moreover, the Veteran denied having any history of foot trouble on a medical history report completed pursuant to his separation examination.  Following his separation from service, the first post service reference to any foot problem is not shown for over thirty years.  Moreover, the evidence does not suggest a link between the Veteran's current bilateral foot disabilities and his military service.  38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to his claim.


A.  Bilateral Foot Disability

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Veteran served on active duty in the Army from February 1973 to March 1975.  His service treatment records are completely silent as to any complaints or diagnoses of any foot problems.  His March 1975 separation examination found his feet to be normal.  On a medical history report, completed pursuant to his separation examination, the Veteran denied having any history of foot trouble.

Post service treatment records revealed treatment for painful calluses on the feet in May 2002.  Subsequent treatment records revealed diagnoses of calcaneal heel spurs, athlete's foot, and hammertoe deformities.  However, these records do not suggest any link between these conditions and the Veteran's military service decades earlier.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for a bilateral foot disability, diagnosed as calcaneal heel spurs, calluses, athlete's feet, and hammertoe deformities.

The Veteran's March 1975 separation examination listed his feet as normal.  On a medical history report completed at that time, the Veteran denied having any history of foot trouble on his separation examination.  Post service evidence is completely silent as to any complaints of or treatment for any foot disability for more than three decades.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).   Finally, there is no competent and probative evidence linking any current foot disability to the Veteran's military service.  Therefore, the Board must conclude that service connection is not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a bilateral foot disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Right Shoulder Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant submitted a withdraw of his appeal concerning the issue of entitlement to service connection for a shoulder disability in November 2011.  Accordingly, no allegations of errors of fact or law remain for appellate consideration of this issue, and the appeal is dismissed.


ORDER

Service connection for bilateral foot disability, diagnosed as calcaneal heel spurs, calluses, athlete's feet, and hammertoe deformities, is denied.

The appeal of entitlement to service connection for a shoulder disability is dismissed.


REMAND

In a March 2014 rating decision, the RO denied the Veteran's claim seeking entitlement to special monthly compensation by reason of being in need of regular aid and attendance or on account of being housebound.  In June 2014, the Veteran filed a notice of disagreement contesting this decision.  As the RO has not yet issued a statement of the case addressing this issue, the Board must remand it for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to entitlement to special monthly compensation by reason of being in need of regular aid and attendance or on account of being housebound.  See 38 C.F.R. §§ 19.29 , 19.30 (2013).  The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


